DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 26, the term “substantially” in claim 26 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of examination, the Exmainer will interpret the claim without the term substantially. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-22, 24-28 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Minoru (JPH11304344A).

Regarding claim 21, Minoru teaches a refrigerator (12, Fig. 1, paragraph [0033]) comprising: 
a main body (defined as the body of 12, Fig. 1) including a first chamber (14, Fig. 1, paragraph [0033]) and a second chamber (22, Fig. 1, paragraph [0033]); 
a first fan configured to supply cool air to the first chamber (54, Fig. 4, paragraph [0037]); 
a second fan configured to supply cool air to the second chamber (56, Fig. 4, paragraph [0037]); and 
a controller (see paragraph [0039] which notes a control unit) configured to: perform a second chamber defrosting mode (see paragraph [0041]); and perform an alternate cooling mode for cooling the first chamber and the second chamber after terminating the second chamber defrosting mode (see paragraph [0039]), 
wherein, in the alternate cooling mode, the controller is configured to alternately perform: a first chamber cooling mode by driving the first fan while stopping the second fan (paragraph [0039]); and a second chamber cooling mode by driving the second fan while stopping the first fan (paragraph [0039]).  

Regarding claim 22, Minoru teaches the refrigerator of claim 21, further comprising: a first cooler configured to cool the first chamber (50, Fig. 3, paragraph [0037]); a second cooler configured to cool the second chamber (52, Fig. 3, paragraph [0037]); and a defrosting heater to supply heat to the second cooler (98, Fig. 3, paragraph [0037]),3 US Active\1 19537517\V-1Application No.: TBADocket No.: 9990.00091.US21wherein the controller is further configured to turn on the defrosting heater to perform the second chamber defrosting mode (paragraph [0041]).  

Regarding claim 24, Minoru teaches the refrigerator of claim 22, wherein the controller is further configured to perform defrosting of the second cooler when a defrosting condition is satisfied based on at least one of a set defrosting period or a temperature of the second cooler (see paragraph [0041]).  

Regarding claim 25, Minoru teaches the refrigerator of claim 21, wherein the controller is further configured to: 
drive the first fan and control a valve to operate in a first operation mode to perform a first chamber pre-cool mode (see paragraph [0039]); and 
stop the first fan in the first chamber pre-cool mode and drive a freezing chamber fan to perform a second chamber pre-cool mode (see paragraph [0039]), 
wherein the second chamber defrosting mode starts after terminating the second chamber pre-cool mode (see paragraph [0041]).  

Regarding claim 26, Minoru teaches the refrigerator of claim 21, wherein the controller is further configured to: start the first chamber cooling mode based on a set waiting time after terminating the second chamber defrosting mode; and4USActive\1 19537517\V-1Application No.: TBADocket No.: 9990.00091.US21 perform the first chamber cooling mode and the second chamber cooling mode for a substantially same set amount of time.  

Regarding claim 27, Minoru teaches the refrigerator of claim 21, wherein the controller is further configured to terminate the alternate cooling mode based on a temperature of the first chamber or the second chamber during the alternate cooling mode (see paragraphs [0039]-[0041]).  

Regarding claim 28, Minoru teaches the refrigerator of claim 21, wherein, before performing the second chamber defrosting mode, the controller is configured to perform at least two of: a first chamber additional defrosting mode; or a first chamber pre-cool mode (see paragraph [0041] which notes first chamber pre cooling and defrosting mode).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 23 are rejected under 35 U.S.C. 103 as being unpatentable over Minoru in view of Kim (US 2017/0030627).

Regarding claim 23, Minoru teaches the refrigerator of claim 22, further comprising a valve (68, Fig. 4, paragraph [0038]) configured to: guide refrigerant to the first cooler in a first operation mode (see paragraph [0039]); and guide the refrigerant to the second cooler in a second operation mode (see paragraph [0039]).
Minoru does not teach that in the first chamber cooling mode, the controller is configured to control the valve to operate in the first operation mode and to drive the first fan-based on a temperature of the first chamber during the second chamber defrosting mode. 
Kim teaches a refrigerator (Kim, Title) which features a refrigerating chamber (Kim, 20, Fig. 1, see paragraph [0025]) with a refrigerating chamber evaporator (Kim, 110, Fig. 3, see paragraph [0032]) and freezing chamber (Kim, 30, Fig. 1, see paragraph [0025]) with a freezing chamber evaporator (Kim, 150, Fig. 3, see paragraph [0032]), wherein in a defrosting mode of the freezing chamber evaporator can occur while cooling of the refrigerating chamber occurs (see Kim, paragraph [0065] at least which notes as such). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date to provide Minoru with the teaching of defrosting of the freezer chamber while cooling the refrigerating chamber, as taught by Kim, in order to improve the cooling efficiency of the refrigerator (Kim, paragraph [0065)]).

Claims 29-30 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Minoru (JPH11304344A) in view of Kusunoki (US 6,058,723). 

Regarding claim 29, Minoru teaches a refrigerator (12, Fig. 1, paragraph [0033]) comprising: 
a main body (defined as the body of 12, Fig. 1) including a first chamber (14, Fig. 1, paragraph [0033]) and a second chamber (22, Fig. 1, paragraph [0033]); 
a first fan configured to supply cool air to the first chamber (54, Fig. 4, paragraph [0037]); 
a second fan configured to supply cool air to the second chamber (56, Fig. 4, paragraph [0037]); and 
a controller (see paragraph [0039] which notes a control unit) configured to: perform a second chamber defrosting mode (see paragraph [0041]),
drive the first fan to perform a first chamber pre-cool mode; terminate the first chamber pre-cool mode and stop the first fan based on a first set amount of time after the first chamber pre-cool mode starts (see paragraph [0041]);
drive the second fan to perform a second chamber pre-cool mode (paragraphs [0003] and [0041]); and terminate the second chamber pre-cool mode based on a second set amount of time after the second chamber pre-cool mode starts (see paragraph [0041]) or when a temperature of the second 5USActive\1 19537517\V-1Application No.: TBADocket No.: 9990.00091.US21chamber is lower than a target temperature of the second chamber, 
the second set amount of time being greater than the first set amount of time, wherein the second chamber defrosting mode starts after terminating the second chamber pre-cool mode (paragraph [0003]).
Minoru does not teach driving the first fan based on a temperature of the first chamber in the second chamber defrosting mode. Kusunoki teaches a refrigerator (Kusunoki, Title) which features a first fan supplying air to a first chamber (Kusunoki, 36, col. 5, lines 51-55) based on the temperature in the first chamber (Kusunoki, col. 5, lines 51-55), wherein the first fan is driven during a second chamber’s defrosting mode (Kusunoki, claim 6). It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Minoru with driving the first fan based on a temperature of the first chamber in the second chamber defrosting mode, as taught by Kusunoki, in order to ensure that the first chamber does not rise too high in temperature from the defrosting mode and spoil the items contained in the first chamber. 

Regarding claim 30, Minoru as modified teaches the refrigerator of claim 29, further comprising: a compressor (Minoru, 46, paragraph [0037]); a condenser (Minoru, 62, paragraph [0038]); and a valve provided at an outlet of the condenser and configured to guide refrigerant to at least one of a first evaporator of the first chamber or a second evaporator of the second chamber (Minoru, 68, paragraph [0038], Fig. 4).   

Regarding claim 33, Minoru teaches a refrigerator (12, Fig. 1, paragraph [0033]) comprising: 
a main body (defined as the body of 12, Fig. 1) including a first chamber (14, Fig. 1, paragraph [0033]) and a second chamber (22, Fig. 1, paragraph [0033]); 
a compressor configured to compress refrigerant (46, paragraph [0037]); 
a first chamber evaporator configured to cool the first chamber (50, paragraph [0037]); 
a second chamber evaporator configured to cool the second chamber (52, paragraph [0037]); 
a valve provided at an inlet of the first chamber evaporator and the second chamber evaporator and configured to guide refrigerant to the first chamber evaporator in a first chamber mode and to guide the refrigerant to the second chamber evaporator in a second chamber mode (68, Fig. 4, paragraph [0038]); and 
a controller (see paragraph [0039] which notes a control unit) configured to: perform a second chamber defrosting mode for defrosting the second chamber evaporator (see paragraph [0041]).
Minoru does not teach:
control the valve to operate in the first chamber mode and drive the compressor based on a temperature of the first chamber in the second chamber defrosting mode;
 perform a second chamber additional cooling mode for cooling the second chamber when a defrosting condition of the second chamber evaporator is satisfied, 
wherein performing the second chamber additional cooling mode includes: performing a first mode for driving the compressor and controlling the valve to operate in the second chamber mode; and 
performing a second mode for closing the valve when an additional set time has elapsed after the second chamber additional cooling mode starts or based on a temperature of the second chamber in the second chamber additional cooling mode; drive the compressor and control the valve to operate in the first chamber mode to perform a first chamber pre-cool mode; and 
control the valve to operate in the second chamber mode to perform a second chamber pre-cool mode, wherein the second chamber defrosting mode starts after terminating the second chamber pre-cool mode.  
Kusunoki teaches a refrigerator (Kusunoki, Title) which features controlling a valve to switch modes (Kusunoki, col. 6, lines 32-45) wherein the valve is controlled to:
operate in the first chamber mode and drive the compressor based on a temperature of the first chamber in the second chamber defrosting mode (Kusunoki, col. 6, lines 32-45);
 perform a second chamber additional cooling mode for cooling the second chamber when a defrosting condition of the second chamber evaporator is satisfied (Kusunoki, col. 6, lines 32-45), 
wherein performing the second chamber additional cooling mode includes: performing a first mode for driving the compressor and controlling the valve to operate in the second chamber mode (inherently occurs as valve switches to the second chamber additional cooling mode and the compressor must be on for the modes to operate); and 
performing a second mode for closing the valve when an additional set time has elapsed after the second chamber additional cooling mode starts (Kusunoki, 6, Fig. 3) or based on a temperature of the second chamber in the second chamber additional cooling mode; 
drive the compressor and control the valve to operate in the first chamber mode to perform a first chamber pre-cool mode (inherently occurs as valve switches to the second chamber additional cooling mode and the compressor must be on for the modes to operate); and 
control the valve to operate in the second chamber mode to perform a second chamber pre-cool mode (Kusunoki, 5-7, Fig. 3, col. 7, lines 55-67), wherein the second chamber defrosting mode starts after terminating the second chamber pre-cool mode. (Kusunoki, 7-10, Fig. 3).  
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Minoru with the control modes noted above as taught by Kusunoki, in order to suppress the rise of intra-compartment temperature during defrosting (Kusunoki, col. 1, lines 50-55). 


Allowable Subject Matter
Claims 31-32, 34-40 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 32 is objected based on dependency to claim 31.
Claims 35-40 are objected based on dependency to claim 34.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272. The examiner can normally be reached M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571)-270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NAEL N BABAA/Examiner, Art Unit 3763